Case: 21-60934        Document: 00516572086           Page: 1      Date Filed: 12/08/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                      No. 21-60934
                                                                                   FILED
                                                                            December 8, 2022
                                                                              Lyle W. Cayce
   Maritel Hernandez Garcia,                                                       Clerk

                                                                             Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                        Petition for Review of the Order of the
                            Board of Immigration Appeals
                                 BIA No. 205-356-829


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
         Maritel Hernandez Garcia is a native and citizen of Mexico. She was
   admitted to the United States as a nonimmigrant visitor in February of 2000,
   with permission to remain until August of 2000. She has stayed in the United
   States ever since. The Department of Homeland Security initiated removal
   proceedings against her in 2012. In those proceedings, Hernandez Garcia did
   not contest removability, but sought cancellation of removal proceedings



         *
             This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 21-60934      Document: 00516572086           Page: 2    Date Filed: 12/08/2022




                                     No. 21-60934


   under 8 U.S.C. § 1229b(b)(1), arguing that her removal would result in ex-
   ceptional and extremely unusual hardship for her children. An Immigration
   Judge denied cancellation, acknowledging the hardship that removal would
   cause for Hernandez Garcia’s children, but concluding that such hardships
   were not substantially different than those ordinarily caused for children of
   removed parents. Hernandez Garcia appealed, and the Board of Immigration
   Appeals dismissed the appeal on the same basis explained by the Immigration
   Judge. She now petitions this court for review of the BIA’s order.
          Federal law provides that the Attorney General may cancel an alien’s
   removal if the alien satisfies four conditions. See 8 U.S.C. § 1229b(b)(1). Per-
   tinent here, the alien must establish “that removal would result in excep-
   tional and extremely unusual hardship to the alien’s spouse, parent, or child,
   who is a citizen of the United States or an alien lawfully admitted for perma-
   nent residence.” Id. § 1229b(b)(1)(D).
          Hernandez Garcia challenges the determination that her children will
   not face “exceptional and extremely unusual hardship” as a result of her re-
   moval. However, Congress has limited our jurisdiction to review certain BIA
   decisions. Specifically, we lack “jurisdiction to review . . . any judgment re-
   garding the granting of relief” under § 1229b. 8 U.S.C. § 1252(a)(2)(B)(i).
   The Supreme Court recently explained that this bar applies to “authoritative
   decisions.” Patel v. Garland, 142 S. Ct. 1614, 1622 (2022). And this court
   recently applied Patel to the provision at issue here, concluding that “the
   BIA’s determination that a citizen would face exceptional and extremely un-
   usual hardship is an authoritative decision which falls within the scope of
   § 1252(a)(2)(B)(i) and is beyond our review.” Castillo-Gutierrez v. Garland,
   43 F.4th 477, 481 (5th Cir. 2022).
          In light of Patel and Castillo-Gutierrez, we lack jurisdiction to consider
   Hernandez Garcia’s petition for review because the sole issue is that the




                                          2
Case: 21-60934      Document: 00516572086           Page: 3    Date Filed: 12/08/2022




                                     No. 21-60934


   Immigration Judge and BIA improperly determined that her children will not
   face “exceptional and extremely unusual hardship” as a result of her re-
   moval. Hernandez Garcia disputes this conclusion, arguing that her petition
   presents a “legal question” that is exempt from the jurisdictional bar found
   in § 1252. Specifically, she contends that the Immigration Judge failed to
   consider her hardship arguments “in the totality,” and that her hardship ev-
   idence was improperly “diminish[ed].”
          This objection fails for two reasons. First, as support for the argument
   that her petition presents a legal question, Hernandez Garcia cites our deci-
   sion in Trejo v. Garland, which essentially held that we have jurisdiction over
   a hardship determination. See 3 F.4th 760, 766–72 (5th Cir. 2021). But that
   holding was abrogated by Patel, as we recognized in Castillo-Gutierrez. See 43
   F.4th at 481. And second, to the extent that a petitioner can raise a legal issue
   with respect to a hardship determination, Hernandez Garcia does not do so
   here. Contrary to her position, the Immigration Judge and BIA considered
   each of her hardships arguments. Hernandez Garcia’s objection that the Im-
   migration Judge did not give her evidence proper weight is really just disa-
   greement with the ultimate conclusion. We lack jurisdiction to consider such
   a disagreement. Castillo-Gutierrez, 43 F.4th at 481.
          The petition for review is DISMISSED for lack of jurisdiction.




                                          3